Citation Nr: 0021428	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
nonservice-connected pension.  The veteran appealed both 
issues.  A hearing was held before the undersigned in 
Phoenix, Arizona, in July 1998.  In November 1998, the Board 
remanded the appeal to the RO for further development.

In the rating decision of March 2000, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective from February 8, 2000.  In addition, the RO awarded 
nonservice-connected pension, effective from February 8, 
2000.

The Appellant's Brief of July 12, 2000, requests that it be 
accepted as a notice of disagreement (NOD) with the effective 
dates assigned in the March 2000 rating decision.  The NOD, 
however, must be filed with the activity which entered the 
determination with which disagreement is expressed.  
38 U.S.C.A. § 7105(b)(1); see Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD because it was taken before the Board 
and not the RO).

FINDINGS OF FACT

1.  During the pendency of this appeal, the RO granted 
service connection for PTSD and awarded nonservice-connected 
pension.

2.  As the RO has granted the veteran's claims for service 
connection for PTSD and nonservice-connected pension, there 
is no longer a controversy regarding those issues.

CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to 
claims for service connection for PTSD and nonservice-
connected pension.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
1991); 38 C.F.R. § 20.101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In rating decision of March 2000, the RO granted service 
connection for PTSD and assigned a 50 percent rating 
effective from February 8, 2000.  In addition, the RO granted 
pension, effective from February 8, 2000.  Thereafter, the RO 
issued a Supplemental Statement of the Case listing the 
issues as entitlement to service connection for PTSD from 
June 6, 1995, through February 7, 2000, and entitlement to 
nonservice-connected pension from May 20, 1996 through 
February 7, 2000.  The RO recertified the case to the Board.

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

The March 2000 rating decision which granted service 
connection for PTSD and nonservice-connected pension has 
rendered moot the appeal of the prior denials of those 
claims.  As those claims have been granted in full, there no 
longer exists any case or controversy and the appeal with 
regard to those issues is moot.  See Henderson v. West, 11 
Vet. App. 245, 246 (1998).  

Although the March 2000 Supplemental Statement of the Case 
indicates that the issues of the effective dates of the 
awards of service connection for PTSD and nonservice-
connected pension have been appealed, a review of the record 
before the Board shows that no notice of disagreement with 
the March 2000 rating decision has been filed with the RO.  
Assignment of an effective date for an award of service 
connection is a separate element of a service-connection 
claim as to which a claimant must file a NOD with the agency 
of original jurisdiction.  See Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).


ORDER

The appeal for entitlement to service connection for PTSD is 
dismissed.

The appeal for entitlement to nonservice-connected pension is 
dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

